DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 10/28/2022, claims 1 – 20 are pending for examination. This action is non-final.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
Response to Amendment
Acknowledgement is made claims 1, 7, 9 and 15 are amended and pending examination.
Response to Arguments
Applicant’s arguments, found on page 9 of Remarks dated 10/28/2022, wherein Applicant alleges, “claim amendment renders moot the rejections under 35 U.S.C. §103 because the cited art does not disclose the amended feature”, have been fully considered and found not persuasive.
Claim 1 has been amended to recite, “wherein the reporting comprises: reporting the filtering based on the indication indicating the content request is generated by the web content and based on a number of filtered web content generated requests exceeding a first threshold number.” 
Napchi et al. (US 2018/0012256 A1), hereinafter “Napchi”, teaches of inserting monitoring code into a web resource and monitoring whether web objects in the resource are performing actions based upon a deviation from a set of rules or whether the actions do not deviate from a set of rules (and are therefore performed by a human user) (Napchi Paragraph [0038]). Napchi teaches of reporting any deviation of the set of rules in response to acting on the deviation, such as by blocking or filtering actions from the web objects (Napchi Paragraph [0114 – 0120]).
Napchi specifically teaches "The set-of-rules define a maximum rate for network requests, and optionally the type and/or format of requests (e.g., a set of parameters) that are subject to the maximum rate. ...  would meet the maximum rate for network requests if allowed to continue" (Napchi Paragraph [0149]). One of ordinary skill in the art will readily understand that a “maximum rate of network requests” is an amount of network requests over a period of time, and having a maximum amount therefore sets a threshold boundary of a number of requests that are allowed over a set period of time based upon the defined rules. As Napchi teaches blocking or filtering the requests based upon whether the maximum rate is reached or not, Napchi effectively sets a maximum threshold on amount of requests that may be sent by web objects.
The amended subject matter of claim 1 is therefore taught by Napchi and does not overcome the prior art of record as alleged by Applicant. The claim rejections are maintained herein. No new prior art is introduced.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1 – 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, in part, “wherein the reporting comprises: reporting the filtering based on the indication indicating the content request is generated by the web content and based on a number of filtered web content-generated requests exceeding a first threshold number.” The amended limitations specifically require the “reporting” step of the claimed invention to be further limited based upon the exceeding of the number of filtered web content-generated requests. However, the original disclosure fails to provide support for this amended claim limitation. In Remarks dated 10/28/2022, Applicant indicates such support may be found in Paragraphs [0011] and [0034] of the Specification. A review of the Specification failed to reveal such subject matter. Rather, the Specification recites the following in regards to a request number exceeding a threshold:
“In some embodiments, the proxy server 104 may enter a lockout mode when a number of attempts to access blocked content exceeds a predetermined limit and may prevent the user device 112 from accessing any additional web content for a predetermined period of time.” (Specification Paragraph [0025])
At best, the original disclosure provides support for entering a “lockout mode” by the proxy server when the number of attempts to access blocked content exceeds a predetermined limit. The reporting of the filtering based on the indication as claimed does not take place in the original disclosure. Rather, the exceeding of the predetermined limit has no visible baring on the reporting of the filtering.
Independent claims 9 and 15 recite claim language similar to claim 1 and is rejected under the same rationale. Dependent claims 2 – 8, 10 – 14, and 16 – 20 inherit the rejections of their respective parent claims without curing their deficiencies. Dependent claim 7 further recites a second threshold number different from the first, which would essentially be a different “predetermined limit” as recited in the Specification. However, no reference is made to such a threshold or limit, and claim 7 is further rejected as comprising new subject matter not recited in the original disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4 – 7, 9 – 13, 15 – 18 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Napchi et al. (US 2018/0012256 A1), hereinafter “Napchi”, in view of Talmor et al. (US 9,420,049 B1), hereinafter “Talmor”.
Regarding claim 1, Napchi teaches a method, comprising: 
injecting, by a server (monitoring server 202 (Napchi Paragraph [0064])), one or more browser-executable functions into the web content (monitoring server 202 inserts ad-monitoring code into a web page, wherein the ad-monitoring code is executed by the web-browser at the client terminal (Napchi Paragraphs [0064 – 0065])), wherein the one or more browser-executable functions comprise code for use by the web browser in tracking whether a content request is a request for a video and generated by the web content (ad-monitoring code loaded into the webpage monitors and detects actions and events performed by web browser media objects deviate from a set-of-rules which may be indicative of operation of an advertising bot (and therefore generated by the web content) (Napchi Paragraph [0038]) or adhere to the set of rules (and are therefore not by an advertising bot) (Napchi Paragraph [0038]) determining whether an activity/event is a request for linked media content which may be undesired video (Napchi Paragraphs [0089] and [0096])); 
transmitting, by the server, the web content, comprising the injected browser-executable functions, to the web browser of a user device (data for rendering the web page is transmitted to the client terminal (Napchi Paragraph [0086]) rendering the website including the inserted media objects and monitoring code at the client device in a browser, wherein the ad-monitoring code is rendered at the client terminal on the browser and inserted into the webpage by the monitoring server 202 (Napchi Paragraphs [0065], [0074], and [0089])); 
receiving, by the server, a content request (instructions to execute additional resources (Napchi Paragraph [0089])) and an indication (data transmitted from client terminal can be used to analyze client actions against a set of rules (Napchi Paragraph [0089] and [0038])), the indication collected by the injected one or more browser-executable functions, of whether the content request is generated by the web content (analysis of the activities/events at the browser may be performed by the monitoring server 202 based on data transmitted by the client terminal (Napchi Paragraph [0113]) activity/event may be instructions to executed additional linked resources such as media objects (Napchi Paragraph [0089]) analysis includes comparing the activities/events against a set of rules (and therefore the data comprises indications necessary for the comparison), wherein the set of rules determines whether the action was performed by an advertising bot or linked by the media objects already rendered at the browser (Napchi Paragraphs [0089] and [0038]));
filtering, by the server, the content request based on the indication and whether the content request is for a video (analysis of the activities/events against the set-of-rules determines the action would cause a degraded performance (e.g., is a request for additional media objects (Napchi Paragraphs [0089 – 0091]) and requires CPU utilization and plays sound (Napchi Paragraph [0080])) and wherein the undesired activity specifically includes undesired video generated (Napchi Paragraph [0096])); and 
reporting, by the server, the filtering of the content request (filtering/blocking the request based upon the deviation from the set of rules and reporting filtering/blocking actions to a server (Napchi Paragraphs [0114] and [0118 – 0120])), wherein the reporting comprises:
reporting the filtering based on the indication the content request is generated by the web content (a component of an advertisement web browser media object is identified as transmitting data at a high rate to a remote server (Napchi Paragraph [0040])) and based on a number of filtered web content-generated requests exceeding a first threshold number (The set-of-rules define a maximum rate for network requests, and optionally the type and/or format of requests (e.g., a set of parameters) that are subject to the maximum rate. ...  would meet the maximum rate for network requests if allowed to continue (Napchi Paragraph [0149])).
Napchi fails to teach of the server being a proxy, receiving, by the proxy, web content for a web browser on a user device, and tracking whether a content request is generated by web content or a user-generated request. 
However, in analogous art, Talmor teaches a server being a proxy (network traffic management device 110 is interposed between the client devices and the web application servers (Talmor Col. 4 Lines 4 – 7)), receiving, by a proxy, web content for a web browser on a user device (traffic management device intercepts HTTP requests and responses and inserts client side scripts as hooks into HTML content to be generated at the client device (Talmor Col. 7 Line 63 – Col. 8 Line 22) inserted code monitors activity in the web client displaying the HTML page (Talmor Col. 8 Lines 39 – 48)), and tracking whether a content request is generated by web content or a user-generated request (security module part of the network traffic management device injects client side scripts into HTTP responses to differentiate between human users and bots (Talmor Col. 7 Line 63 – Col. 8 Line 22)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Talmor related to specifically using a proxy system to insert scripts into HTML to identify client side activity and apply them to the teachings of Napchi for the purpose of filtering out malicious network traffic which may be used by bots (Talmor Col. 1 Lines 10 – 20). One would be motivated as the network traffic management device may perform all the parts of the processes to monitor and prevent potential bots and unauthorized entities from accessing network resources (Talmor Col. 9 Lines 41 – 56).

Regarding claim 2, Napchi and Talmor teach the method of claim 1, wherein the injection of the one or more browser-executable functions is performed by the user device executing the web browser (web browser may access media objects using an embedded link (Napchi Paragraph [0064]) web browser executes the code to render the media object in the web page (Napchi Paragraph [0074])).  

Regarding claim 4, Napchi and Talmor teach the method of claim 1, wherein the filtering the content request comprises filtering the content request based, at least in part, on whether the content request is for a video and generated by the web content or the content request is a user-generated request (determining an action deviates from the set of rules based on the action being a query and being performed by an advertiser bot (Napchi Paragraphs [0038], [0085], and [0137 – 0138]) blocking and/or filtering the action (Napchi Paragraphs [0120 – 0121])).  

Regarding claim 5, Napchi and Talmor teach the method of claim 1, wherein the one or more browser-executable functions comprise code for use by the web browser in performing browser-level filtering of the web content (instrumentation layer of the code (present and rendered by the browser) performs the blocking (Napchi Paragraph [0138])).  

Regarding claim 6, Napchi and Talmor teach the method of claim 1, wherein the one or more browser-executable functions comprise code for use by the web browser in sanitizing at least one of video, image, or audio content (removing sound from video media objects based upon a deviation from the rules (Napchi Paragraph [0141])).  

Regarding claim 7, Napchi and Talmor teach the method of claim 1, further comprising filtering, by the proxy, all content requests from the user device for a first period of time when a number of filtered content requests within a second period of time exceeds a threshold number (determining whether actions would exceed the maximum number of actions for a period of time and blocking subsequent actions for a time period (Napchi Paragraph [0149])).  

Regarding claim 9, Napchi teaches a computer program product, comprising: 
a non-transitory computer readable medium comprising code (Napchi Paragraphs [0047 – 0048]) to perform steps comprising:
injecting one or more browser-executable functions into the web content (monitoring server 202 inserts ad-monitoring code into a web page, wherein the ad-monitoring code is executed by the web-browser at the client terminal (Napchi Paragraphs [0064 – 0065])), wherein the one or more browser-executable functions comprise code for use by the web browser in tracking whether a content request is a request for a video and generated by the web content (ad-monitoring code loaded into the webpage monitors and detects actions and events performed by web browser media objects deviate from a set-of-rules which may be indicative of operation of an advertising bot (and therefore generated by the web content) (Napchi Paragraph [0038]) or adhere to the set of rules (and are therefore not by an advertising bot (Napchi Paragraph [0038]) determining whether an activity/event is a request for linked media content which may be undesired video (Napchi Paragraphs [0089] and [0096]));
transmitting the web content, comprising the injected browser-executable functions, to the web browser of a user device (data for rendering the web page is transmitted to the client terminal (Napchi Paragraph [0086]) rendering the website including the inserted media objects and monitoring code at the client device in a browser, wherein the ad-monitoring code is rendered at the client terminal on the browser and inserted into the webpage by the monitoring server 202 (Napchi Paragraphs [0065], [0074], and [0089])); 
receiving a content request (instructions to execute additional resources (Napchi Paragraph [0089])) and an indication (data transmitted from client terminal can be used to analyze client actions against a set of rules (Napchi Paragraph [0089] and [0038])), the indication collected by the injected one or more browser-executable functions, of whether the content request is generated by the web content (analysis of the activities/events at the browser may be performed by the monitoring server 202 based on data transmitted by the client terminal (Napchi Paragraph [0113]) activity/event may be instructions to executed additional linked resources such as media objects (Napchi Paragraph [0089]) analysis includes comparing the activities/events against a set of rules (and therefore the data comprises indications necessary for the comparison), wherein the set of rules determines whether the action was performed by an advertising bot or linked by the media objects already rendered at the browser (Napchi Paragraphs [0089] and [0038]));
filtering the content request based on the indication and whether the content request is for a video (analysis of the activities/events against the set-of-rules determines the action would cause a degraded performance (e.g., is a request for additional media objects (Napchi Paragraphs [0089 – 0091]) and requires CPU utilization and plays sound (Napchi Paragraph [0080])) and wherein the undesired activity specifically includes undesired video generated (Napchi Paragraph [0096])); and 
reporting the filtering of the content request (filtering/blocking the request based upon the deviation from the set of rules and reporting filtering/blocking actions to a server (Napchi Paragraphs [0114] and [0118 – 0120])), wherein the reporting comprises reporting the filtering based on the indication the content request is generated by the web content (a component of an advertisement web browser media object is identified as transmitting data at a high rate to a remote server (Napchi Paragraph [0040])) and based on a number of filtered web content-generated requests exceeding a first threshold number (The set-of-rules define a maximum rate for network requests, and optionally the type and/or format of requests (e.g., a set of parameters) that are subject to the maximum rate. ...  would meet the maximum rate for network requests if allowed to continue (Napchi Paragraph [0149])).
Napchi fails to teach of the server being a proxy, receiving, by the proxy, web content for a web browser on a user device, and tracking whether a content request is generated by web content or a user-generated request.
However, in analogous art, Talmor teaches a server being a proxy (network traffic management device 110 is interposed between the client devices and the web application servers (Talmor Col. 4 Lines 4 – 7)), receiving, by a proxy, web content for a web browser on a user device (traffic management device intercepts HTTP requests and responses and inserts client side scripts as hooks into HTML content to be generated at the client device (Talmor Col. 7 Line 63 – Col. 8 Line 22) inserted code monitors activity in the web client displaying the HTML page (Talmor Col. 8 Lines 39 – 48)), and tracking whether a content request is generated by web content or a user-generated request (security module part of the network traffic management device injects client side scripts into HTTP responses to differentiate between human users and bots (Talmor Col. 7 Line 63 – Col. 8 Line 22)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Talmor related to specifically using a proxy system to insert scripts into HTML to identify client side activity and apply them to the teachings of Napchi for the purpose of filtering out malicious network traffic which may be used by bots (Talmor Col. 1 Lines 10 – 20). One would be motivated as the network traffic management device may perform all the parts of the processes to monitor and prevent potential bots and unauthorized entities from accessing network resources (Talmor Col. 9 Lines 41 – 56).

Regarding claim 10, Napchi and Talmor teach a computer program product of claim 9, wherein the one or more browser-executable functions comprise code for use by the browser in performing browser-level filtering of the web content (instrumentation layer of the code (present and rendered by the browser) performs the blocking (Napchi Paragraph [0138])).  

Regarding claim 11, Napchi and Talmor teach a computer program product of claim 9, wherein the one or more browser-executable functions comprise code for use by the browser in performing browser-level filtering of the web content (instrumentation layer of the code (present and rendered by the browser) performs the blocking (Napchi Paragraph [0138])).  

Regarding claim 12, Napchi and Talmor teach a computer program product of claim 9, wherein the one or more browser-executable functions further comprise code for use by the web browser in reporting tracked content access (tracking the loading of external content by actions of the media object and reporting such deviations (Napchi Paragraphs [0137 – 0140])).  

Regarding claim 13, Napchi and Talmor teach a computer program product of claim 9, wherein the one or more browser-executable functions comprise code for use by the web browser in sanitizing at least one of video, image, or audio content (removing sound from video media objects based upon a deviation from the rules (Napchi Paragraph [0141])).  

Regarding claim 15, Napchi teaches an apparatus, comprising: 
a memory (Napchi Paragraphs [0047 – 0048]); and 
a processor coupled to the memory (Napchi Paragraphs [0047 – 0048]), wherein the processor is configured by code in the memory to perform steps comprising: 
injecting one or more browser-executable functions into the web content (monitoring server 202 inserts ad-monitoring code into a web page, wherein the ad-monitoring code is executed by the web-browser at the client terminal (Napchi Paragraphs [0064 – 0065])), wherein the one or more browser-executable functions comprise code for use by the web browser in tracking whether a content request is a request for a video and generated by the web content (ad-monitoring code loaded into the webpage monitors and detects actions and events performed by web browser media objects deviate from a set-of-rules which may be indicative of operation of an advertising bot (and therefore generated by the web content) (Napchi Paragraph [0038]) or adhere to the set of rules (and are therefore not by an advertising bot (Napchi Paragraph [0038]) determining whether an activity/event is a request for linked media content which may be undesired video (Napchi Paragraphs [0089] and [0096]));
transmitting the web content, comprising the injected browser-executable functions, to the web browser of a user device (data for rendering the web page is transmitted to the client terminal (Napchi Paragraph [0086]) rendering the website including the inserted media objects and monitoring code at the client device in a browser, wherein the ad-monitoring code is rendered at the client terminal on the browser and inserted into the webpage by the monitoring server 202 (Napchi Paragraphs [0065], [0074], and [0089])); 
receiving a content request (instructions to execute additional resources (Napchi Paragraph [0089])) and an indication (data transmitted from client terminal can be used to analyze client actions against a set of rules (Napchi Paragraph [0089] and [0038])), the indication collected by the injected one or more browser-executable functions, of whether the content request is generated by the web content (analysis of the activities/events at the browser may be performed by the monitoring server 202 based on data transmitted by the client terminal (Napchi Paragraph [0113]) activity/event may be instructions to executed additional linked resources such as media objects (Napchi Paragraph [0089]) analysis includes comparing the activities/events against a set of rules (and therefore the data comprises indications necessary for the comparison), wherein the set of rules determines whether the action was performed by an advertising bot or linked by the media objects already rendered at the browser (Napchi Paragraphs [0089] and [0038]));
filtering the content request based on the indication and whether the content request is for a video (analysis of the activities/events against the set-of-rules determines the action would cause a degraded performance (e.g., is a request for additional media objects (Napchi Paragraphs [0089 – 0091]) and requires CPU utilization and plays sound (Napchi Paragraph [0080])) and wherein the undesired activity specifically includes undesired video generated (Napchi Paragraph [0096])); and 
reporting the filtering of the content request (filtering/blocking the request based upon the deviation from the set of rules and reporting filtering/blocking actions to a server (Napchi Paragraphs [0114] and [0118 – 0120])), wherein the reporting comprises reporting the filtering based on the indication the content request is generated by the web content (a component of an advertisement web browser media object is identified as transmitting data at a high rate to a remote server (Napchi Paragraph [0040])) and based on a number of filtered web content-generated requests exceeding a first threshold number (The set-of-rules define a maximum rate for network requests, and optionally the type and/or format of requests (e.g., a set of parameters) that are subject to the maximum rate. ...  would meet the maximum rate for network requests if allowed to continue (Napchi Paragraph [0149])).
Napchi fails to teach of the server being a proxy, receiving, by the proxy, web content for a web browser on a user device, and tracking whether a content request is generated by web content or a user-generated request.
However, in analogous art, Talmor teaches a server being a proxy (network traffic management device 110 is interposed between the client devices and the web application servers (Talmor Col. 4 Lines 4 – 7)), receiving, by a proxy, web content for a web browser on a user device (traffic management device intercepts HTTP requests and responses and inserts client side scripts as hooks into HTML content to be generated at the client device (Talmor Col. 7 Line 63 – Col. 8 Line 22) inserted code monitors activity in the web client displaying the HTML page (Talmor Col. 8 Lines 39 – 48)), and tracking whether a content request is generated by web content or a user-generated request (security module part of the network traffic management device injects client side scripts into HTTP responses to differentiate between human users and bots (Talmor Col. 7 Line 63 – Col. 8 Line 22)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Talmor related to specifically using a proxy system to insert scripts into HTML to identify client side activity and apply them to the teachings of Napchi for the purpose of filtering out malicious network traffic which may be used by bots (Talmor Col. 1 Lines 10 – 20). One would be motivated as the network traffic management device may perform all the parts of the processes to monitor and prevent potential bots and unauthorized entities from accessing network resources (Talmor Col. 9 Lines 41 – 56).

Regarding claim 16, Napchi and Talmor teach an apparatus of claim 15, wherein the one or more browser-executable functions comprise code for use by the browser in performing browser-level filtering of the web content (instrumentation layer of the code (present and rendered by the browser) performs the blocking (Napchi Paragraph [0138])).   

Regarding claim 17, Napchi and Talmor teach an apparatus of claim 15, wherein the processor is further configured to execute the web browser (rendering websites on a web browser executed on a client terminal (Napchi Paragraph [0045])).  

Regarding claim 18, Napchi and Talmor teach an apparatus of claim 15, wherein the one or more browser-executable functions further comprise code for use by the web browser in reporting tracked content access to the proxy (tracking the loading of external content by actions of the media object and reporting such deviations (Napchi Paragraphs [0137 – 0140])).  

Regarding claim 20, Napchi and Talmor teach an apparatus of claim 15, wherein the one or more browser-executable functions comprise code for use by the web browser in sanitizing at least one of video, image, or audio content (removing sound from video media objects based upon a deviation from the rules (Napchi Paragraph [0141])).

Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Napchi in view of Talmor and further in view of Lu (US 2014/0215050 A1).
Regarding claim 3, where Napchi and Talmor teach the method of claim 1, Napchi and Talmor fail to teach determining a source of the web content and selecting one or more browser-executable functions based, at least in part, on the source of the web content, wherein the step of injecting comprises injecting, by the proxy, the selected one or more browser-executable functions into the web content.  
However, in analogous art, Lu teaches determining a source of the web content (proxy forwards request to the web server to retrieve the requested website (Lu Paragraph [0048]) web servers are identified by a specific address (Lu Paragraph [0025])) and selecting one or more browser-executable functions based, at least in part, on the source of the web content, wherein the step of injecting comprises injecting, by the proxy, the selected one or more browser-executable functions into the web content (inserting different tags based on the requested content (Lu Paragraph [0052]) proxy is provided with instructions to insert tags within specific requested web pages (Lu Paragraph [0042])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Lu related to identifying content servers by an address and inserting content from identified servers and apply them to the teachings of Napchi and Talmor for the purpose of inserting source specific content to collect respective behavior data (Lu Paragraph [0027]). One would be motivated as this collected data can help gauge traffic and popularity trends that would be useful in market research (Lu Paragraph [0002]).

Claims 8, 14, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Napchi in view of Talmor and further in view of Krassner et al. (US 2010/0153544 A1), hereinafter “Krassner”.
Regarding claim 8, where Napchi and Talmor teach the method of claim 1 and injecting one or more browser-executable functions (Napchi Paragraph [0038]), Napchi and Talmor fail to teach determining an amount of time spent viewing the web content by the user.  
However, in analogous art, Krassner teaches determining an amount of time spent viewing the web content by the user (gathering additional data regarding viewer actions including length of time a video is watched (Krassner Paragraph [0078])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Krassner related to tracking how long a user views content and apply them to the teachings of Napchi and Talmor for the purpose of specifying additional collectable metrics. One would be motivated as such as, based on tracking data retrieved for specific time periods regarding content usage, activity can be estimated for future time periods (Krassner Paragraph [0087]) and used to better analyze content interaction (Krassner Paragraph [0011]).

Regarding claim 14, where Napchi and Talmor teach the computer program product of claim 9 and injecting one or more browser-executable functions (Napchi Paragraph [0038]), Napchi and Talmor fail to teach determining an amount of time spent viewing the web content by the user.  
However, in analogous art, Krassner teaches determining an amount of time spent viewing the web content by the user (gathering additional data regarding viewer actions including length of time a video is watched (Krassner Paragraph [0078])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Krassner related to tracking how long a user views content and apply them to the teachings of Napchi and Talmor for the purpose of specifying additional collectable metrics. One would be motivated as such as, based on tracking data retrieved for specific time periods regarding content usage, activity can be estimated for future time periods (Krassner Paragraph [0087]) and used to better analyze content interaction (Krassner Paragraph [0011]).

Regarding claim 19, where Napchi and Talmor teach the apparatus of claim 15 and injecting one or more browser-executable functions (Napchi Paragraph [0038]), Napchi and Talmor fail to teach determining an amount of time spent viewing the web content by the user.  
However, in analogous art, Krassner teaches determining an amount of time spent viewing the web content by the user (gathering additional data regarding viewer actions including length of time a video is watched (Krassner Paragraph [0078])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Krassner related to tracking how long a user views content and apply them to the teachings of Napchi and Talmor for the purpose of specifying additional collectable metrics. One would be motivated as such as, based on tracking data retrieved for specific time periods regarding content usage, activity can be estimated for future time periods (Krassner Paragraph [0087]) and used to better analyze content interaction (Krassner Paragraph [0011]).

Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Vines et al. (US 10,326,789 B1) which teaches differentiating between a web bot action and a human action based upon session analysis.
Vandusen et al. (US 2017/0364949 A1) which teaches collecting and processing a device browser history to determine a number of web requests associated with a specific resource.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454            

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454